Citation Nr: 1120204	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-18 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of fracture of right femur with 11/8 inch shortening and crepitus of right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In June 2010, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action. 

In April 2011, the Veteran submitted additional evidence.  In May 2011, the Veteran's representative, on the Veteran's behalf, submitted a waiver of initial RO consideration for that additional evidence.  See 38 C.F.R. § 20.1304 (2010).

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for a disability rating in excess of 10 percent for residuals of fracture of right femur with 11/8 inch shortening and crepitus of right knee.

Pursuant to the Board's June 2010 remand, the Veteran underwent a VA joints examination in July 2010.  On that occasion, the Veteran complained of right knee pain, but it was noted that he did not have any stiffness, swelling, weakness, instability, or flare-ups.  It was also noted that he did not take any medication for his right knee or any musculoskeletal conditions, and that a right knee brace helped a lot.  His gait was noted to be slightly askew, and his leg length difference was measured to be 1.7 centimeters.  Range of motion of the Veteran's right knee measured 120 degrees of flexion and a full 0 degrees of extension, and there was no loss of function with repetitive use.  All stability testing yielded negative results.  The Veteran was diagnosed with service-connected residuals of right femur fracture, residual knee degenerative joint disease, leg shortening, increased varus deformity, muscle atrophy, and minor scar.  It was noted that he had mild functional limitation.

Thereafter, in a March 2011 statement, one of the Veteran's private physicians (Dr. Dewey) reported that he had been following the Veteran since March 2010 for severe osteoarthritis of the right knee, managed with injections (which he said have failed) and also treated with a brace (resulting in subtle improvement) and shoe lifts.  Dr. Dewey further noted that the Veteran has used a number of medications to no avail.  Dr. Dewey went on to state that the Veteran's last examination in March 2011 showed evidence of a significant advance in deterioration of the Veteran's right knee.  Dr. Dewey concluded that the Veteran's endurance is deteriorating and that his overall activities of daily living have been significantly curtailed as a result of his present condition.  Dr. Dewey opined that the benefits of conservative treatment have been maximized and noted that the Veteran is actively considering total knee arthroplasty at this point.

In the May 2011 appellant's brief, the Veteran's representative stated that the Veteran continues to assert that this right leg/knee is more painful and continues to worsen, in both pain and range of motion.

Given the above, the Board finds that a new VA joints examination is necessary in order to fully and fairly evaluate the Veteran's increased rating claim.

In addition, the Board notes that the most recent private treatment record from Dr. Dewey is dated in June 2010.  Therefore, after obtaining any necessary authorization from the Veteran, the RO/AMC should obtain all ongoing treatment records dating since June 2010 from Dr. Dewey, to specifically include the report of the March 2011 examination that was referenced in Dr. Dewey's March 2011 statement.  All other relevant ongoing medical records also should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his right leg and knee disability since October 2007.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file, to include all ongoing treatment records dating since June 2010 from Dr. Dewey in Pensacola, Florida.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected residuals of fracture of right femur with 11/8 inch shortening and crepitus of right knee.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  A complete rationale should be provided for all opinions expressed.

The examiner should describe all symptomatology related to the Veteran's service-connected right leg and knee disability.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the right knee (specifying at what degree in motion pain begins), the severity of any instability objectively shown, and measurement of the length of the right leg.

The examiner should also describe any functional loss pertaining to the Veteran's service-connected right leg and knee disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

